           Case 19-11278-amc                         Doc 76          Filed 03/25/21 Entered 03/25/21 14:34:08     Desc Main
                                                                     Document     Page 1 of 2

                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                    EASTERN DISTRICT OF PENNSYLVANIA

                  IN RE:                            :
                               Malika S. Jones      :     Chapter 13
                                                    :     Case No. 19-11278-AMC
                   Debtor(s)                        :
      ____________________________________________________________________________________________

                  SUPPLEMENTAL APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
                      FOR SERVICES PERFORMED AFTER CONFIRMATION OF CHAPTER 13 PLAN
                                ................................................................................................

Brad J. Sadek, Esquire applies under § 330 of the Code for an Order directing the Chapter 13 Trustee to pay an award of
compensation and reimbursement of actual, necessary expenses for services performed after confirmation of the above-
mentioned debtor's chapter 13 plan and represents:


1. The debtor(s) filed a petition under Chapter 13 of the Bankruptcy Code on March 1, 2019

2. The debtor's chapter 13 plan was confirmed by the court on September 11, 2019

3. This Court has previously approved an Application for Compensation of Counsel Fees in the amount of $4,000.00.

4     Applicant requests an award of supplemental compensation of $800.00 for 3.0                  hours expended in providing the
      following services:


        Date                 Work Completed                                                                  By Whom Hours
        11/25/2020           Correspondence to Debtors regarding Motion to Dismiss for Failure to             Paralegal    .2
                             Make Plan Payments
        12/07/2020           Preparation of Motion to Modify Plan and Modified Plan and review of the           Attorney                 1.5
                             same with Debtor
        12/07/2020           Preparation and review of Amended Schedule J with Debtor                           Attorney                  .5
        12/07/2020           E-filing of Motion to Modify Plan, Modified Plan, and Notice of Motion             Paralegal                 .5
        12/07/2020           E-filing of Amended Schedule J                                                     Paralegal                 .1
        12/07/2020           E-service of Modified Plan to Debtor                                               Paralegal                 .2

                                                                                                                    Total Hours: 3.0

5. Applicant requests that compensation be awarded at the following hourly rate(s):
          Attorney Fees: $335.00/hr
          Paralegal Fees: $125.00 hr

6. Applicant requests reimbursement of expenses in the amount of $0.00.

7. Attached as Exhibit B is a copy of the applicants time records setting forth the dates and amount of time expended for
   the services performed on behalf of the debtor after confirmation of debtor's chapter 13 plan.

8. All services rendered and expenses incurred for which compensation or reimbursement is requested

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
       Case 19-11278-amc           Doc 76    Filed 03/25/21 Entered 03/25/21 14:34:08                 Desc Main
                                             Document     Page 2 of 2

            a. were performed or incurred for or on behalf of the debtor, the services and expenses were actual and
            necessary, and the compensation requested for those services is reasonable; and

            b. are not duplicative of services and expenses for which compensation or reimbursement was previously
            requested.

9. If this supplemental application is granted, the debtor's confirmed chapter 13 plan (check whichever is applicable)
/
                is adequately funded.

               is not adequately funded.

10. None of the compensation paid to applicant will be shared with any person other than a member or regular associate
    of applicant's law firm unless 11 U.S.C §504(c) applies.

WHEREFORE, Applicant requests an award of $ 800.00         in compensation and of $    in reimbursement of actual,
necessary expenses.

     Dated:    March 25, 2021                          Signed:    /s/ Brad J. Sadek, Esquire
                                                                  Applicant

                                                           By: Brad J. Sadek, Esquire
                                                         Name: Sadek and Cooper
                                                       Address: 1315 Walnut Street
                                                                Suite 502
                                                                Philadelphia, PA 19107
                                                     Phone No.: 215-545-0008
                                                       Fax No.: 215-545-0611
